                                                                                           17,770.86



                                                                                           19,640.50

                                                          *****



***** The debtor is currently under a trial loan modificiation.
   Case 15-41054-JJR13             Doc      Filed 09/30/20 Entered 09/30/20 14:43:13   Desc Main
                                            Document     Page 1 of 4
Case 15-41054-JJR13   Doc   Filed 09/30/20 Entered 09/30/20 14:43:13   Desc Main
                            Document     Page 2 of 4
BK Case                  15-41054                                                                                                            From         To       Amount        No of months    Total     PCN Fliling Date
                                             * Prior to 12/2011 payment changes were not required to be filed in courts or with Proof of
BK Filing Date          7/10/2015                                                                                                          8/1/2015    7/1/2016    $483.90            12      $5,806.80
                                                                                     claim
 First Post date         6/1/2016                                                                                                          8/1/2016    7/1/2017    $734.44            12      $8,813.28
      Date Rcvd       Amount Rcvd/Rvd       Amount Due          Due Date       Suspense                                                    8/1/2017    7/1/2018    $686.81            12      $8,241.72
      10/7/2015           $101.79                                             $    101.79                                                  8/1/2018    7/1/2019    $687.84            12      $8,254.08
      10/7/2015           $140.31                                             $    242.10                                                  8/1/2019    7/1/2020    $633.12            12      $7,597.44
      1/12/2016           $250.88              $483.90          5/1/2016      $      9.08                                                  8/1/2020   10/1/2020    $639.78             3      $1,919.34
      1/12/2016           $96.31                                              $    105.39                                                                                              1        $0.00
      1/12/2016           $96.31                                              $    201.70                                                                                              1        $0.00
      1/12/2016           $307.38              $483.90          6/1/2016      $     25.18                                                                                              1        $0.00
      1/12/2016           $210.82                                             $    236.00                                                                                              1        $0.00
      1/27/2016           $720.52              $483.90          7/1/2016      $    472.62                                                          Total Amount applied towards post          $40,632.66
      2/24/2016           $720.52              $734.44          8/1/2016      $    458.70                                                         Total Amount Received towards post          $13,795.05
       5/6/2016           $800.00              $734.44          9/1/2016      $    524.26                                                                Funds in Post Suspense               ##########
                                               $734.44         10/1/2016      $ -210.18                                                                      Post paid for                     1/1/2018
                                               $734.44         11/1/2016      $ -944.62
                                               $734.44         12/1/2016      $ -1,679.06
                                               $734.44          1/1/2017      $ -2,413.50
                                               $734.44          2/1/2017      $ -3,147.94
                                               $734.44          3/1/2017      $ -3,882.38
                                               $734.44          4/1/2017      $ -4,616.82
                                               $734.44          5/1/2017      $ -5,351.26
   Agreed Order entered 6/2/17 covering covering 10/1/16-5/1/17 IAO $5,187.66. Arrears
                         added to Plan. Regular resume 6/1/17.
    6/30/2017              $720.52                                            $    720.52
     8/1/2017              $720.52             $734.44          6/1/2017      $    706.60
    8/11/2017              $720.52             $734.22          7/1/2017      $    692.90
     9/9/2017              $200.00             $734.44          8/1/2017      $    158.46
    9/15/2017              $200.00                              9/1/2017      $    358.46
    10/20/2017             $400.00             $686.81         10/1/2017      $     71.65
     1/4/2018              $904.56             $686.81         11/1/2017      $    289.40
     1/4/2018                                                                 $    289.40
    10/4/2018              $910.59             $686.81         12/1/2017      $    513.18
    11/19/2019             $506.50             $686.81          1/1/2018      $    332.87
    12/26/2019             $506.50             $686.81          2/1/2018      $    152.56
    1/23/2020              $506.50                                            $    659.06
    2/25/2020              $506.50             $686.81          3/1/2018      $    478.75
    4/30/2020              $506.50             $686.81          4/1/2018      $    298.44
    6/10/2020             $1,013.00            $686.81          5/1/2018      $    624.63
    7/14/2020              $506.50             $686.81          6/1/2018      $    444.32
     9/9/2020              $506.50             $686.81          7/1/2018      $    264.01
    9/23/2020              $506.50             $687.84          8/1/2018      $     82.67
    9/28/2020              $508.50                                            $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17
                                                                              $    591.17




   Case 15-41054-JJR13                                             Doc               Filed 09/30/20 Entered 09/30/20 14:43:13                                                              Desc Main
                                                                                     Document     Page 3 of 4
                            CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the RESPONSE TO NOTICE OF FINAL CURE PAYMENT in the above
captioned case were this day served upon the below named persons by mailing, postage prepaid,
first class mail a copy of such instrument to each person(s), parties, and/or counsel at the
addresses shown below:

Via U.S. Mail:
Alvin Dewey Johnson
818 Gate 5 Road
Alexandria, AL 36250

Melissa Carmen Johnson
818 Gate 5 Road
Alexandria, AL 36250


Via CM/ECF electronic service:
Carla M. Handy
Bond, Botes & Handy, P.C.
PO Box 948
Gadsden, AL 35902

Linda Baker Gore
NON-PAYMENTS: P.O. Box 1338
Gadsden, AL 35902


Dated: September 30, 2020


                                             Respectfully submitted,

                                             /s/ Mark A. Baker
                                             Mark A. Baker, ASB 2459-E57M
                                             MCMICHAEL TAYLOR GRAY, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             E-mail: mbaker@mtglaw.com




Case 15-41054-JJR13        Doc    Filed 09/30/20 Entered 09/30/20 14:43:13            Desc Main
                                  Document     Page 4 of 4
